Citation Nr: 1614193	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  12-07 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for a painful laceration on the top of the head, currently rated at 10 percent.  

2.  Entitlement to an increased rating for tinnitus, currently rated at 10 percent.  

3.  Entitlement to an increased rating for depressive disorder with posttraumatic stress disorder (PTSD), currently rated at 70 percent.

4.  Entitlement to service connection for headaches.  

5.  Entitlement to an initial compensable rating for oligozoospermia.

6.  Entitlement to an effective date earlier than September 11, 2013 for the award of a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veteran's Affairs (VA) Regional Office in Roanoke, Virginia.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2012.  A transcript of the hearing is of record.

In November 2014, the Board denied the claim for entitlement to a compensable rating for oligozoospermia.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court), which issued a July 2015 Order granting a Joint Motion for Remand (Joint Motion), vacating the November 2014 Board decision.

The issues of entitlement to an initial compensable rating for oligozoospermia and entitlement to an effective date earlier than September 11, 2013 for the award of a TDIU are REMANDED to the AOJ.  VA will notify the appellant if further action is required.

FINDING OF FACT

On February 5, 2015, prior to certification of the appeal to the Board, the Veteran withdrew his appeal for increased ratings for a painful laceration on the top of the head, tinnitus, and depressive disorder with PTSD, and service connection for headaches.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for increased rating for a painful laceration on the top of the head, tinnitus, and depressive disorder with PTSD, and service connection for headaches have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

A January 2015 supplement statement of the case (SSOC) and a December 2015 VA Form 21-0820 (Report of General Information) refer to a substantive appeal or VA Form 9 (Appeal to the Board of Veterans' Appeals) received on July 8, 2013, following a June 2013 statement of the case (SOC), which addressed the issues of an initial higher rating for depressive disorder and a rating in excess of 20 percent for bilateral hearing loss.  Similarly, the January 2015 SSOC also refers to a substantive appeal or VA Form 9 received on February 18, 2014 following a February 2014 SOC, which addressed the denial of service connection for headaches; disability ratings assigned for tinnitus and a laceration on the top of the head, and the denial of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 

Although, the Board was unable to locate the July 2013 and February 2014 substantive appeals in the paper claims file or the electronic Veterans Benefits Management System (VBMS) or Virtual VA claims processing systems, it appears clear from the record that the Veteran appealed the above issues because they are referenced and addressed in the January 2015 SSOC.

Subsequently, a January 2015 rating decision awarded a TDIU, effective September 11, 2013.

On February 5, 2015, prior to certification of the appeal to the Board, the Veteran withdrew his appeal for increased ratings for a painful laceration on the top of the head and tinnitus (each rated 10 percent disabling), depressive disorder (rated 50 percent disabling prior to September 11, 2013), and depressive disorder with PTSD (rated 70 percent disabling from September 11, 2013); he also withdrew his appeal of entitlement to service connection for headaches.  Hence, there remain no allegations of errors of fact or law for appellate consideration in regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.


ORDER

The appeal for an increased rating for a painful laceration on the top of the head, currently rated at 10 percent is dismissed.  

The appeal for an increased rating for tinnitus, currently rated at 10 percent is dismissed.  

The appeal for an increased rating for depressive disorder with posttraumatic stress disorder (PTSD), currently rated at 70 percent is dismissed.

The appeal for service connection for headaches is dismissed.  

REMAND

Oligozoospermia

The Veteran seeks a compensable disability rating for oligozoospermia.  His disability is rated by analogy pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7522, which provides a 20 percent rating for penis deformity with loss of erectile power.  (A March 2004 decision review officer rating decision awarded special monthly compensation for loss of use of a creative organ).  The Veteran asserts that radiation exposure while serving as a watchman in close proximity to radar devices during his military service caused complete sterility, and therefore, he should receive a complete, 100 percent disability rating.

The parties to the Joint Motion agreed that VA failed to properly fulfill the duty to assist in the development of the Veteran's claim because the August 2010 VA examination did not include testing for any internal deformity of the penis.  The parties acknowledged that the Veteran declined a physical examination of the penis and testes at the time of the November 2012 VA examination and did not report for laboratory testing as instructed.  Consequently, the parties advise the Veteran to "recognize that the duty to assist is not a one-way street and [he] should cooperate in securing evidence, where necessary, in order to properly develop his claim."  Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), reconsidered 1 Vet. App. 406 (1991).  

Although the August 2010 VA examination report documented a normal penis without deformity and the Veteran reported normal anatomy during the November 2012 VA examination and in correspondence received by the Board in August 2013, to comply with the Court's Order, the AOJ should arrange for an appropriate VA examination that includes testing for any internal deformity.  The AOJ must advise the Veteran of the consequence of failing to report for the examination and any associated testing.

Prior to the examination, the AOJ should ask the Veteran to identify any VA or private treatment records pertinent to his claim.

Earlier Effective Dates

In correspondence received on February 5, 2015, the Veteran disagreed with the effective date assigned in a January 2015 rating decision for the award of a TDIU.

A statement of the case has not been issued.  This matter must be returned to the RO for appropriate consideration and issuance of a statement of the case with regard to such issues.  Manlincon v. West, 12, Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment records pertinent to his service-connected oligozoospermia and with any necessary assistance from the Veteran, obtain the records.

2.  Thereafter, schedule the Veteran for a VA examination to evaluate the current nature of his service-connected oligozoospermia.  The Veteran's claims file, to include a complete copy of this Remand, must be provided to the examiner designated to examine the Veteran, and the report of examination should note thorough review of the claims file.  All necessary special studies or tests should be accomplished and the reports of such included in the examination report.  Specifically, to comply with the Court's Order, the examination should include appropriate examination and testing to determine whether the Veteran has any internal deformity of his penis.

3.  Issue a statement of the case for the issue of entitlement to an effective date earlier than September 11, 2013 for the award of TDIU.  Inform the Veteran and his attorney that he must perfect the appeal if he wishes a review by the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a timely substantive appeal is filed, the claim should be returned to the Board for further appellate consideration, as appropriate, and subject to the current appellate procedures.

4.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the claim of entitlement to an initial compensable rating for oligozoospermia.  The AOJ should consider whether the case should be referred for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) (2015).  If the benefit sought is not granted in full, the Veteran and his attorney should be furnished with a supplemental statement of the case and afforded an appropriate period of time for response.  Thereafter, the case should be returned to the Board, if in order.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination shall result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

